      Case 1:20-cv-00056-SPW-TJC Document 16 Filed 08/21/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


HANOVER INSURANCE GROUP,                          CV 20-56-BLG-SPW-TJC
doing business as Hanover Insurance
Company,
                                                  ORDER
                    Plaintiff,

vs.

ASPEN AMERICAN INSURANCE
COMPANY, HENDRICKSON LAW
FIRM, P.C., KEVIN SWEENEY, TGC,
LP,

                    Defendants.

      Defendant Aspen American Insurance Company (“Aspen”) moves for the

admission of Richard D. Hoffman to practice before this Court in this case with

Marshal L. Mickelson to act as local counsel. (Doc. 13.) Mr. Hoffman’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Aspen’s motion to admit

Richard D. Hoffman pro hac vice is GRANTED on the condition that Mr. Hoffman

shall do his own work. This means that Mr. Hoffman must do his own writing,

sign his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
     Case 1:20-cv-00056-SPW-TJC Document 16 Filed 08/21/20 Page 2 of 2



ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Hoffman, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 21st day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
